The court were unanimously of opinion that a court of equity might properly interfere to prevent a sale of land upon execution, where such sale would not at law confer a title on the purchaser. And its only consequence would be to embarrass the title of the complainants. Upon the merits of the case arising on the construction of the provisions of the statutes, the court were equally divided in opinion. Consequently the bill was dismissed.†

Note by the Editor. — Reaffirmed, iii. 73; v. 48, 178; S. P. xvi. 574.